Wade, C. J.
1. It appears from the recorder’s untraversed answer to the writ of certiorari that a witness for the city testified: “I know the defendant Cecil Maddox. I bought a pint of whisky from him at his store on Laurens street in the city of Dublin. It was rye whisky. I bought one pint of whisky and paid him $1 for it. This was on the 24th day of December, 1915.” It is, therefore, apparent that there is no merit in the exceptions, raised by the petition for certiorari, that the evidence failed to show that the offense was committed within two years prior to the commencement of the prosecution, as required by an ordinance of the municipality, and failed to show “that the said crime was committed within the city of Dublin.”
2. The evidence for the city, which was accepted as true by the recorder, being sufficient to authorize the judgment of guilty, the court did not err in overruling the certiorari. Judgment affirmed.